
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


SUMMARY OF 2012 INCENTIVE COMPENSATION PLAN


        On March 26, 2012, the Compensation Committee of the Board of Directors
of Comfort Systems USA, Inc. (the "Compensation Committee") authorized certain
equity grants under the Company's Long-term Incentive Plan. The Named Executive
Officers are Mr. Brian E. Lane, President and Chief Executive Officer;
Mr. William George, III, Executive Vice President and Chief Financial Officer;
Mr. Trent T. McKenna, Vice President and General Counsel; and Ms. Julie S.
Shaeff, Senior Vice President and Chief Accounting Officer.

Long-term Incentive Plan Grants

        The Compensation Committee determined grants under the Company's
Long-term Incentive Plan. These grants were determined based on the closing
price of the Company's common stock on March 26, 2012, the date the Compensation
Committee met to approve the grants. The distribution of awards under the
Long-term Incentive Plan is structured so that 30% of the awards were in the
form of stock options, 30% in the form of time vesting restricted stock units,
and 40% in the form of dollar-denominated performance vesting restricted stock
units.

        Time vesting restricted stock units.    The time vesting restricted
stock units vest in three equal installments over a three-year vesting schedule.

        Time vesting stock options.    The time vesting stock options are
exercisable at $11.21 per share, will expire at the earlier of ten years from
the date of grant or three months following the executive's termination from
employment with the Company, and vest in three equal installments over a
three-year vesting schedule.

        Dollar-denominated performance vesting restricted stock units.    The
dollar-denominated performance vesting restricted stock units ("PSUs") are
subject to two performance measures: 50% of the PSUs have an EPS measure and 50%
of the PSUs have a measure based on total shareholder return relative to the
Company's peer group. The PSUs have a three-year performance period and will be
eligible to vest at the end of the three-year performance period. Depending on
the Company's performance in relation to the established performance measures,
the awards may vest at 0-200% of the targeted amount. The PSUs are a
dollar-denominated award. The target award amount of PSUs reflected in the table
below is merely nominal, being based on the dollar amount specified in the award
agreement divided by $11.21, the closing price of the Company's common stock on
the date of grant. The dollar amount of the target award is also provided in the
table below. In the event the Company achieves the necessary performance
metrics, the value of the grant will be determined in dollars and settled in
stock, so that the actual number of shares awarded will be based on the market
price of the Company's common stock at the end of the performance period.

        The 2012 awards were granted to the following executives for the purpose
of providing an incentive for those individuals to work for the Company's
long-term success:

Executive
  Time
Vesting RSUs   Time Vesting
Stock Options   Dollar-
Denominated
Performance
Vesting RSUs
(Target)  

Brian E. Lane

    20,071     54,247     26,762  

President and Chief Executive Officer

              $ (300,002 )

William George, III

    13,488     36,454     17,984  

Executive Vice President and Chief Financial Officer

              $ (201,600 )

Trent McKenna

    7,627     20,614     10,169  

Vice President and General Counsel

              $ (113,994 )

Julie Shaeff

    4,817     13,019     6,423  

Senior Vice President and Chief Accounting Officer

              $ (72,002 )

--------------------------------------------------------------------------------



2012 Incentive Compensation Plan for Executive Officers

        On December 15, 2011, the Compensation Committee adopted the 2012 annual
incentive compensation for the Named Executive Officers, which is provided under
a shareholder approved plan intended to satisfy the requirements for
deductibility of performance-based compensation under Section 162(m) of the
Internal Revenue Code. The plan consists of two distinct elements. The first
element of the plan rewards the senior executives of the Company for obtaining
certain earnings per share ("EPS") target thresholds (the "Objective Bonus").
The second element of the plan rewards the achievement of certain performance
metrics individualized for each executive (the "Subjective Bonus").

        For the Objective Bonus, the Compensation Committee has set a bonus
range based on a target that is correlated with the Company's annual EPS. The
range for the Objective Bonus for Messrs. Lane and George will be 20 percent to
150 percent of 90 percent of their respective annual base salaries. For
Ms. Shaeff and Mr. McKenna, the range for the Objective Bonus will be 20 percent
to 150 percent of 40 percent of their respective annual base salaries. The
Objective Bonus is zero until a certain EPS threshold is met, it then scales
from 20 percent to 50 percent on a straight-line basis as it moves from
60 percent of the EPS target to 100 percent of the EPS target. Should the
Company's performance exceed the EPS target, it then scales from 50 percent to
150 percent on a straight-line basis as it moves from 100 percent of the EPS
target to 300 percent of the EPS target. With regard to the Subjective Bonus,
each executive is reviewed individually and at the sole discretion of the
Compensation Committee is awarded a bonus within a set range of potential
outcomes based on a percentage of annual base salary. For Messrs. Lane and
George, the range is 0 to 100 percent of 10 percent of annual base salary; for
Ms. Shaeff and Mr. McKenna, the range is 0 to 100 percent of 20 percent of
annual base salary.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SUMMARY OF 2012 INCENTIVE COMPENSATION PLAN
